Case 9:19-cv-00165-RC-KFG Document 12 Filed 09/15/20 Page 1 of 1 PageID #: 133



                               **NOT FOR PRINTED PUBLICATION**
                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                              LUFKIN DIVISION


FREDERICK CARTER                                         §

VS.                                                      §                CIVIL ACTION NO. 9:19-CV-165

TRACY MAYS                                               §

                               ORDER ACCEPTING THE MAGISTRATE
                             JUDGE’S REPORT AND RECOMMENDATION
        Plaintiff, Frederick Carter, an inmate confined at the Hughes Unit with the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against defendant Tracy Mays.

        The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends granting plaintiff’s motion to voluntarily dismiss.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.1

                                                     ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.
                       So ORDERED and SIGNED, Sep 15, 2020.


                                                                                ____________________
                                                                                Ron Clark
                                                                                Senior Judge

        1
            Plaintiff received a copy of the Report and Recommendation on November 13, 2019 (docket entry no. 11).
